 


109 HRES 574 : Congratulating the Los Angeles Galaxy on their victory in the 2005 Major League Soccer championship.
U.S. House of Representatives
2005-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 574 
In the House of Representatives, U.S., 
 
December 13, 2005. 
 
RESOLUTION 
Congratulating the Los Angeles Galaxy on their victory in the 2005 Major League Soccer championship. 
 
 
Whereas on November 13, 2005, the Los Angeles Galaxy won the 2005 Major League Soccer (MLS) championship by defeating the New England Revolution 1-0 in MLS Cup 2005, in Frisco, Texas; 
Whereas the Galaxy’s victory in MLS Cup 2005 was the team’s second MLS championship in the last four years, the first also won over the New England Revolution in a 1-0 victory in MLS Cup 2002; 
Whereas the victory in the MLS Cup gave the Galaxy their second major championship of 2005, the first won by defeating FC Dallas in the Lamar Hunt U.S. Open Cup championship game in September; 
Whereas the owner of the Los Angeles Galaxy, Anschutz Entertainment Group, has made the Galaxy the model MLS club through sound management and by instilling a team-first philosophy; 
Whereas Galaxy’s success is a result of contributions by the entire team, including players Chris Albright, Benjamin Benditson, Pablo Chinchilla, Mubarike Chisoni, Steve Cronin, Ednaldo da Conceicao, Landon Donovan, Todd Dunivant, Michael Enfield, Josh Gardner, Herculez Gomez, Guillermo Gonzalez, Alan Gordon, Ned Grabavoy, Kevin Hartman, Ugo Ihemelu, David Johnson, Cobi Jones, Quavas Kirk, Tyrone Marshall, Paulo Nagamura, Joseph Ngwenya, Michael Nsien, Guillermo Ramirez, Troy Roberts, Marcelo Saragosa, Josh Saunders, Michael Umana, and Peter Vagenas; 
Whereas head coach Steve Sampson, and assistant coaches Afshin Ghotbi, Billy McNicol, and Ignacio Hernandez, Head Athletic Trainer Ivan Pierra, Team Administrator Anthony Garcia, and Equipment Manager Raul Vargas led the Galaxy to their second MLS championship by stressing teamwork and determination; 
Whereas the Galaxy went undefeated during the 2005 MLS playoffs, advancing to the MLS Cup by defeating the top-seeded San Jose Earthquakes and the Colorado Rapids in the Western Conference playoffs and scoring seven goals and allowing just one over the span of four games, which included three shutouts; 
Whereas the Galaxy’s ability to win this season despite several player absences due to call-ups by the United States men’s national team is a testament to the skill of the coaching staff and the desire of the team to play with pride for the city of Los Angeles; 
Whereas midfielder Guillermo Ramirez, who scored the game-winning goal of MLS Cup 2005 in overtime, was selected as the game’s Most Valuable Player, joining fellow Guatemalan and 2002 MLS Cup MVP Carlos Ruiz as the only Galaxy players ever to win this prestigious award; 
Whereas the Galaxy have the most devoted and spirited fans who contributed to eight sold out home games and brought the average home game attendance to 24,000 people this season; 
Whereas the Galaxy continue to captivate a growing and diverse audience from across Southern California; and 
Whereas all of Southern California is proud of the accomplishments of the Los Angeles Galaxy team, the entire Galaxy organization, and the dedicated and faithful Galaxy fans throughout the 2005 MLS season: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates the Los Angeles Galaxy on their victory in the 2005 Major League Soccer championship; and 
(2)recognizes the dedication and teamwork of all the players, coaches, and staff of the Galaxy, all of whom were instrumental in helping the Galaxy win their second MLS Cup championship. 
 
Jeff TrandahlClerk. 
